Exhibit 10.2


ARLINGTON ASSET INVESTMENT CORP.


Restricted Stock Unit Award Agreement




THIS AGREEMENT, effective as of June 2, 2011, between ARLINGTON ASSET INVESTMENT
CORP., a Virginia corporation (the “Company”) and ___________________
(“Participant”), is made pursuant to and subject to the provisions of the
Arlington Asset Investment Corp. 2011 Long-Term Incentive Plan (the “Plan”), a
copy of which has been made available to the Participant.  All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.


1.           Grant of Restricted Stock Units.  Pursuant to the Plan, effective
as of June 2, 2011 (the “Date of Grant”), the Company granted to the
Participant, subject to the terms and conditions of the Plan and subject further
to the terms and conditions of this Agreement, a Restricted Stock Unit Award
(the “RSUs”) with respect to _______ Shares.


2.           Vesting of RSUs.  The Participant’s interest in the RSUs shall be
vested and nonforfeitable as of the Date of Grant.


3.           Settlement of RSUs.  The Participant’s interest in the RSUs shall
be settled in one whole Share for each RSU and a single cash payment in lieu of
any fractional Share.  The Company shall issue the Shares and make the cash
payment to the Participant within thirty days after the earlier of (a) the date
of a Change in Control or (b) the later of (x) the first anniversary of the Date
of Grant or (y) the date the Participant Separates from Service.


The Participant may designate one or more beneficiaries to receive any Shares
and cash payment that remains payable to the Participant at the time of the
Participant’s death.  The Participant may designate one or more beneficiaries
only in writing and such designation shall be effective only when received by
the Company.  A designation of one or more beneficiaries supersedes the prior
beneficiary designation as of the date that the later designation is received by
the Company.  If the Participant fails to designate a beneficiary or if no
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be the beneficiary.


4.           Dividend Equivalents.  The Participant shall receive a cash payment
from the Company for each RSU equal to the dividend per Share with respect to
each cash dividend paid on a Share for which the record date is on or after the
Date of Grant and on or before the date that the RSUs are settled in accordance
with paragraph 3.  Each cash payment shall be made to the Participant on the
date that the related cash dividend is paid to the Company’s shareholders.


5.           Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” means a separation from service as defined in Treasury
Regulation § 1.409A-1(h).


 
 

--------------------------------------------------------------------------------

 
 
6.           Nontransferability.  The RSUs are nontransferable and may not be
pledged, assigned or hypothecated.


7.           Shareholder Rights.  The Participant shall not have any rights as a
shareholder of the Company with respect to the RSUs.  Upon the issuance of
Shares in settlement of the RSUs, the Participant shall have all of the rights
of a shareholder of the Company with respect to those Shares, including the
right to vote the Shares and the right to receive all dividends on the shares.


8.           No Right to Continued Service.  The grant of the RSUs does not give
the Participant any right with respect to continuance of service on the Board or
with the Company or an Affiliate, nor shall it interfere in any way with the
right of the Company or an Affiliate to terminate the Participant’s service at
any time.


9.           Change in Capital Structure.  The number of RSUs shall be adjusted
as the Board determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.


10.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.


11.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the plan as in effect on the Date of Grant.


12.           Participant Bound by Plan.  The Participant hereby acknowledges
that a copy of the Plan has been made available to the Participant and agrees to
be bound by all the terms and provisions of the Plan.


13.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon the Participant and the
Participant’s successors in interest and the successors of the Company.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer and the Participant has signed this Agreement as of the date
first written above.
 
 
ARLINGTON ASSET INVESTMENT CORP.    
 
[PARTICIPANT]
      By:_________________________________     _____________________________

                                      
 
2

--------------------------------------------------------------------------------

 